DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The previous notice of allowance sent out on 12/23/2020 did not contain these necessary changes to the dependencies of claims 21-22 and 24-26. These claims require amending to reflect the previous amendment where claim 12 was rolled into the independent claims. Claims 21-22 and 24-26 have now been corrected to be dependent on claim 1.
The following Examiner’s Amendment supplements the previous Examiner’s Amendment submitted on 12/23/2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Himanshu S. Amin on 1/13/2021.

The application has been amended as follows:

IN THE CLAIMS:
21. (Currently Amended) The system of claim 1, wherein the supply usage information identifies an amount or frequency of past usage of the one or more medical supplies.

22. (Currently Amended) The system of claim 1, wherein the supply usage information identifies an amount or frequency of expected future usage of the one or more medical supplies.

24. (Currently Amended) The system of claim 1, wherein the supply usage information indicates whether there is a surplus or a deficiency in amount of the one or more medical supplies.

25. (Currently Amended) The system of claim 1, wherein the supply cost information comprises financial gain or loss information attributed to the usage of the one or more medical supplies.

26. (Currently Amended) The system of claim 1, wherein the one or more medical supplies comprise a piece of medical equipment, and wherein the supply cost information comprises a measure of financial return on investment for the piece of medical equipment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the specific systems and method features that is comprised of the combination of components as presented in the claimed invention. More specifically, the prior art of record and search of available arts fail to teach the limitations in combination. The two closest pieces of art, Bradski et al. (U.S. 2016/0026253) and Fuchs (U.S. Patent No. 10,335,677), are discussed below.
Specifically, Bradski et al. is directed towards methods and systems for creating virtual and augmented reality. In an embodiment, the system comprises of an image capturing device to capture images corresponding to a field of view of a user of an augmented reality device. The image capturing device is coupled to a processor to extract data from the set of images.
As such, Bradski teaches some of the claimed limitations, but does not teach anything related to determining resource utilization associated with usage of the resources at the facility and cost information regarding costs associated with the usage. Additionally, it does not teach the usage of medical supplies and displaying a clinical success rate associated with the supplies.
The second reference, Fuchs, deals with an augmented reality system with agent device for viewing persistent content and method of operation thereof. As such, Fuchs does teach the usage of medical supplies and determining resource utilization associated with usage of the resources at the facility and cost information regarding costs associated with the usage. However, Fuchs too does not teach displaying clinical success rates associated with a first and an alternative medical supply of the medical 
After a thorough search, Examiner has determined that no combination of references would reasonably teach the specificity and integration of all the limitations of at least the present independent claims with respect to displaying the individual clinical success rates of a first medical supply and an alternative medical supply using augmented reality in the manner claimed.
The prior art alone, or in combination, does not disclose or make obvious the claim set of the present invention.
With respect to eligibility under 35 U.S.C. 101, Examiner asserts that the present claims recite a practical application in that the claims of the invention provide actionable data to an augmented reality system within a healthcare facility.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626             

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626